             Case 1:20-cv-00974-GSA Document 15 Filed 03/23/21 Page 1 of 1


1
                                      UNITED STATES DISTRICT COURT
2
                                     EASTERN DISTRICT OF CALIFORNIA
3

4
     NICHOLAS PEREZ VALERO,                           CASE NO. 1:20-cv-00974-GSA
5
                               Plaintiff,             ORDER DIRECTING CLERK OF COURT TO
6                                                     ISSUE SCHEDULING ORDER
                          v.
7
     ANDREW SAUL, Commissioner of Social
8    Security,
9                              Defendant.
10

11
           The clerk of court is DIRECTED to issue a scheduling order in this case.
12

13
     IT IS SO ORDERED.
14
        Dated:   March 22, 2021                            /s/ Gary S. Austin
15                                                UNITED STATES MAGISTRATE JUDGE
16

17

18

19

20

21

22

23

24

25

26

27

28

                                                      1
30
